El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En este caso la apelación se interpuso contra una orden dictada por la Corte de Distrito de San Juan, Sección Ia., aprobando un memorándum de costas.-
Por el único fundamento que se impugnó dicho memorán-dum en la corte inferior fue por ser excesiva la suma fijada. Alega sin embargo el apelante en su alegato presentado a este tribunal, que el caso no era uno en que pueden concederse debidamente honorarios de abogado, habiéndose fijado la suma de $300 como honorarios de abogado. El apelante ahora sos-tiene que como ésta fué una acción sobre filiación, no había materia litigiosa calculable en dólares, y por consiguiente que *1036la corte no estaba facultada para conceder honorarios. Desde que fué decidido el caso de Veve v. El Municipio, de Fajardo, 18 D. P. R., 764, ha sido jurisprudencia constante de este tribunal, que el punto relativo a si deben concederse costas y hono-rarios de abogado solamente puede discutirse en la apela-ción que se interponga contra la sentencia misma, cuya doc-trina ha sido confirmada posteriormente en el caso de Hermida v. Márquez, resuelto en 5 de mayo, 1913, (pág. 466), y en el de Busigó v. Yordán et al., fallado en 29 de mayo, 1913, (pág. 627). En este caso la corte condenó al apelante al pago de costas y honorarios.
La cuestión aparente en esta apelación es que los hono-rarios fueron excesivos. La determinación de su cuantía des-cansa grandemente en la discreción de la corte sentenciadora. Véase el caso de Cautiño et al. v. Muñoz et al., resuelto en 17 de octubre, 1913, (pág. 1009). En el presente caso el ape-lante ha prescindido al parecer de la cuestión de ser excesi-vos dichos honorarios, y no apareciendo de modo especifico en los autos bien por affidavit o en alguna otra forma, que' la suma concedida sea muy crecida, la orden apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.